Name: Council Regulation (EEC) No 1927/87 of 2 July 1987 fixing, for the 1987/88 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 183/26 Official Journal of the European Communities 3.7.87 COUNCIL REGULATION (EEC) No 1927/87 of 2 July 1987 fixing, for the 1987/88 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Greece , and in particular Article 72 ( 1 ) thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1926 / 87 (2), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (J), as last amended by Regu ­ lation (EEC) No 3130/86 (4), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission ( 5), Having regard to the opinion of the European Par ­ liament (6), Having regard to the opinion of the Economic and Social Committee (7), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72 , a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas , in accordance with Article 1 (3) of the above Regulation, the marketing years for the products in question are as follows :  for cauliflowers, from 1 May to 30 April,  for tomatoes, from 1 January to 31 December,  for peaches , from 1 May to 31 October,  for lemons, from 1 June to 31 May,  for pears , from 1 June to 31 May,  for table grapes , from 1 May to 30 April,  for apples, from 1 July to 30 June,  for mandarins , from 1 October to 15 May,  for oranges, from 1 October to 15 July,  for aubergines , from 1 January to 31 December,  for apricots , from 1 May to 31 August ; Whereas , however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas , when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agri ­ cultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics , such as a variety or type, quality class , size and packaging ; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 (3) of Regulation (EEC) No 1035/72 ; Whereas provision should be made that the fixed prices apply as from 1 July 1987 ; whereas in fact, pending the Council's decision, the Commission has been moved to take by means of Regulations (EEC) No 1213/87 (*) and (EEC) No 1503/87 (') interim protective measures to ensure the continuity of the intervention arrangements for products for which the period of application of basic prices and buying-in prices begin either in May or June ; ') OJ No L 118 , 20 . 5 . 1972 , p . 1 . z) See page 24 of this Official Journal . J ) OJ No L 318 , 18 . 12 . 1969 , p . 1 . 4) OJ No L 292 , 16 . 10 . 1986 , p . 1 . 5) OJ No C 89 , 3 . 4 . 1987 , p . 57 . 6) OJ No C 156, 15 . 6 . 1987 . 7) OJ No C 150,9.6 . 1987 , p . 8 . (') OJ No L 115 , 1 . 5 . 1987 , p . 33 . O OJ No L 141 , 30 . 5 . 1987, p . 13 . 3 . 7 . 87 Official Journal of the European Communities No L 183/27 Whereas , as regards Greece , in accordance with Article 74 of the Act of Accession , moves towards the final alignment of basic prices and buying-in prices applicable in that Member State should be made in accordance with Article 59 (2) (a), (3) (a) and (b) of that Act ; Whereas the Kingdom of Spain, during the first phase , and the Portuguese Republic, during the first stage, are authorized to maintain , with respect to fruit and vegetables, the national arrangements previously in force for the organization of their domestic agricultural markets , subject to the conditions laid down in Articles 133 to 135 and 262 to 265 , respectively, of the Act of Accession ; whereas the prices and amounts fixed by this Regulation are therefore applicable only in the Community of Ten ; Whereas the amount of the financial compensation for oranges and mandarins must be fixed in accordance with the criteria laid down in Article 7 (2 ) of Regulation (EEC) No 2511 /69 , HAS ADOPTED THIS REGULATION : Article 1 For the 1987 /88 marketing year, the basic prices and the buying-in prices for fruit and vegetables , the periods during which they apply and the standard qualities to which they relate shall be as set out in Annex I. Article 2 For the 1987/88 marketing year, the financial compensation for oranges and mandarins shall be as set out in Annex II . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN No L 183 /28 Official Journal of the European Communities 3.7.87 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 1 July 1987 to 30 April 1988 (ECU/100 kg net) J Basic price Buying-in price July August September October November December January February March April 22,18 22,18 23,95 24,84 29,87 29,87 29,87 27,87 29,31 29,67 9,55 9,55 10,19 10,56 12,92 12,92 12,92 12,02 12,56 12,92 These prices relate to packed 'trimmed ' cauliflowers of Quality Class I. TOMATOES For the period from 1 July to 30 November 1987 (ECU/100 kg net) J Basic price Buying-in price July August September October November 23,38 20,97 22,24 23,57 28,32 8,68 7,79 8,29 8,69 11,34 These prices relate to packed 'round' and ' ribbed ' tomatoes of Quality Class I , size 57 /67 mm . AUBERGINES For the period from 1 July to 31 October 1987 (ECU/100 kg net) J Basic price Buying-in price July to October 17,77 7,12 These prices relate to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm . 3.7 . 87 Official Journal of the European Communities No L 183/29 PEACHES (excluding nectarines) For the period from 1 July to 30 September 1987 (ECU/100 kg net) Buying-in priceBasic price 42,99July to September 24,08 These prices relate to packed peaches of the Amsden , Cardinal , Charles Ingouf, Dixired, Jeronimo, J. H. Hale , Merril Gemfree , Michelini , Red Haven , San Lorenzo , Springcrest and Springtime varieties of Quality Class I , size 61 /67 mm. APRICOTS For the period from 1 July to 31 July 1987 (ECU/100 kg net) Basic price 41,75 Buying-in price 23,78July These prices relate to packed products of Quality Class I of a size over 30 mm. LEMONS For the period from 1 July 1987 to 31 May 1988 I Basic price I (ECU/100 kg net) Buying-in price July August September October November December January February March April May 44.73 44,30 39,92 37,75 36.74 36.11 37.12 35,86 37,25 38,90 39,78 26,32 26,19 24,79 24,54 21,49 21,24 21,75 21,12 21.75 22.76 23,27 These prices relate to packed lemons of Quality Class I , size 53 /62 mm . No L 183/30 Official Journal of the European Communities 3.7.87 PEARS (other than perry pears) For the period from 1 July 1987 to 30 April 1988 (ECU/100 kg net) Basic price Buying-in price July August September October November December January to April 28,67 26,77 25,62 26.64 27,03 27,40 27.65 14,75 14,36 13,74 13,74 i3,99 14,36 14,62 These prices relate to the following packed products :  pears of the BeurrÃ © Hardy, Bon ChrÃ ©tien Williams , ConfÃ ©rence, Coscia (Ercolini), Crystallis (BeurrÃ © NapolÃ ©on, Blanquilla , Tsakonika), Dr Jules Guyot (Limonera) varieties of Quality Class I , size 60 mm or more ,  pears of the EmpÃ ©reur Alexandre (Kaiser Alexander Bosc) variety of Quality Class I, size 70 mm or more . TABLE GRAPES For the period from 1 August to 31 October 1987 (ECU/100 kg net) Basic price Buying-in price August September and October 36,31 32,51 23,35 19,92 These prices relate to packed table grapes of the Regina dei Vigneti , Soultanine , Regina (Mennavacca bianca, Rosaki , Dattier de Beyrouth), Italia , Aledo and Ohanes (Almeria) varieties of Quality Class I. APPLES (other than cider apples) For the period from 1 August 1987 to 31 May 1988 (ECU/100 kg net) Basic price Buying-in price August September October November December January to May 26,51 26,51 26,51 27,22 29,61 32,01 13,51 13,51 13,63 14,06 15,17 16,27 These prices relate to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties of Quality Class I , size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious , James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties of Quality Class I , size 70 mm or more . 3.7.87 Official Journal of the European Communities No L 183/31 MANDARINS For the period from 16 November 1987 to 29 February 1988 (ECU/100 kg net) Basic price Buying-in price 16 to 30 November December January February 43,09 42,71 42,21 40,55 27,53 27,02 26,26 25,75 These prices relate to packed mandarins of Quality Class I , size 54/69 mm. SWEET ORANGES For the period from 1 December 1987 to 31 May 1988 (ECU/100 kg net) Basic price Buying-in price December January February March April and May 40,10 36,55 37,17 39,08 39,71 25,34 23.57 24,08 24,33 24.58 These prices refer to packed oranges of the Moro , Navel , Navellina, Salustiana, Sanguinello and Valencia late varieties of Quality Class I , size 67 /80 mm. NB: The prices quoted in this Annex do not include the cost of packaging in which the product is presented. ANNEX II AMOUNT OF FINANCIAL COMPENSATION For the 1987/88 marketing year 15,38 ECU per 100 kilograms net for oranges of the Moro, Tarocco, Ovale Calabrese , Belladonna, Navel and Valencia late varieties , 13,20 ECU per 100 kilograms net for oranges of the Sanguinello variety, 8,69 ECU per 100 kilograms net for oranges of the Sanguigno and Biondo commune varieties, 12,95 ECU per 100 kilograms net for mandarins . NB: Financial compensation is granted only in respect of products belonging to Quality Classes Extra and I.